Citation Nr: 0024104	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-12 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

Following more than 21 years of honorable service, the 
veteran retired from active duty in August 1977.

This case comes to the Board of Veterans' Appeals (Board) 
from a RO decision of November 1995, which denied the 
veteran's claim for a rating in excess of 50 percent for 
PTSD.

FINDING OF FACT

The veteran's PTSD is manifested primarily by avoidance, 
anxiety, depression, insomnia, isolation, difficulty with 
concentration, intrusive thoughts and mild paranoia.  These 
symptoms are productive of no more than considerable social 
and industrial impairment or occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 4.132, Diagnostic 
Code 9411 (1996 & 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection for PTSD was established by a November 
1992 rating decision and a 30 percent evaluation was 
assigned.  The current 50 percent evaluation was assigned in 
May 1994.

In January 1995, the veteran filed a claim for an increased 
evaluation, in support of his claim he submitted VA 
outpatient treatment records dated from March 1994 to March 
1995.  These records show periodic psychiatric evaluation and 
treatment of the veteran between July 1994 and March 1995.

On VA examination in April 1995 the veteran complained of 
flashbacks, nightmares and avoided circumstances that remind 
him of the service.  During evaluation the veteran was 
cooperative but tense.  He reported that he lived alone in 
the woods and was unemployed.  He had no interest in his 
family and had a history of three divorces.  On examination 
he was alert, oriented, coherent and relevant.  He was 
tearful in his mood and affect while describing wartime 
incidents.

On subsequent examination in May 1996 the veteran reported 
continued nightmares and flashbacks about Vietnam.  He 
complained that he had a low tolerance for noise and had not 
participated in July 4th or Christmas celebrations in 20 
years because flashing lights trigger a reaction.  He also 
complained of sleep difficulties, sleeping only 2 to 3 hours 
a night.  He reported that he had been divorced three times 
and had not talked with his children.  He lived alone in the 
woods, drank heavily and had been involved in fights.  He had 
also broken up with his Vietnam group.  He stated that he had 
not changed and deserved an increase in his PTSD.  Mental 
status examination revealed an alert, cooperative, male 
casually attired with Vietnam insignia and long hair.  He was 
not in distress.  According to the veteran his attire was his 
"identity."  He was spontaneous and coherent and his mood 
and affect were appropriate to his thought content and 
situation.  The examiner noted that the veteran was quite 
narcissistic and quite animated about being physically 
aggressive towards others.  He had no emotional response as 
he talked about his PTSD symptoms and his affect was quite 
constricted.  He was not delusional and recent and remote 
memory were fairly good.  However, he lacked insight as to 
the role of his drinking in his problems.  The examiner noted 
that the veteran's alcohol dependence was another diagnosis 
and that his problems were quite longstanding.  He had a 
sense of entitlement and had been involved in many fights.  
The veteran had no feelings for other people and was quite 
superficial in his interactions.  His current global 
assessment of functioning (GAF) score was 51-60.

VA outpatient treatment records dated from November 1993 to 
July 1996 show the veteran regularly participated in a PTSD 
group between May and August of 1995.  These records show 
that initially the veteran was eager to share his Vietnam 
experiences with the group and talked extensively about his 
tour.  The remaining records show that in general he was very 
vocal during the meetings.  

On VA examination in October 1997 the veteran denied using 
street drugs but reported drinking at least 4 beers per day.  
He stated that he had been married three times and has had 
many girlfriends in the last 10 years, however these 
relationships did not last because of his isolated lifestyle 
and flashbacks.  The veteran kept three loaded guns in his 
house as well as a gun under his pillow at all times.  He 
stated that he could not live in a big city, because there 
were too many people and too much traffic.  He complained of 
nightmares, flashbacks, depression and loneliness.  He stated 
that he drank when depressed and cried a lot.  He had not 
talked to any of his brothers or friends for years.  He 
reported panic attacks, especially in closed places, and that 
he had problems sleeping.  

On examination he was alert and oriented and wore long hair 
and a beard.  He was not in any apparent distress.  He talked 
about Vietnam-associated nightmares and indicated that any 
injury, faces, tastes and smells precipitate flashbacks.  He 
also reported violent episodes when he was not drinking.  He 
lacked insight regarding his alcohol abuse and dependency and 
denied having any alcohol-related problems.  He stated that 
he had not talked to his children in the past 10 years 
because of guilt feelings.  His short-term memory was poor 
but long-term memory was intact.  He had paranoid ideation 
and thoughts and did not trust people.  He talked of hearing 
voices, explained as his own thoughts.  He also had thoughts 
of suicide many times but no plan and no intention to hurt 
himself.  He stated that he beat up a man two years ago 
because that person was intimidating him.  He denied current 
active homicidal or suicidal thoughts or plans.  There was no 
evidence of psychosis and judgment was intact.  The diagnosis 
was chronic PTSD with a current GAF score of 65.

Additional VA treatment records dated from September 1998 to 
November 1999 show evaluation and treatment for an unrelated 
disability.  

On VA examination in March 2000 the examiner noted the 
veteran lived in a rural setting 75 miles from the VA medical 
center where he had been receiving ongoing treatment for 
PTSD.  His treatment was discontinued three or fours ago 
because of the distance involved.  The veteran's PTSD 
symptoms included recurrent dreams and flashbacks on a fairly 
regular basis.  He made attempts to avoid anything that 
reminded him of his wartime experiences, including July 4th 
celebrations, hunting season and the sound of helicopters or 
aircraft, all of which can trigger or exacerbate already 
present symptomatology.  The veteran's PTSD symptomatology 
has resulted in no less than three marriages and divorces and 
numerous relationships with females.  All of these 
relationships including his three marriages ended due to him 
"scaring" the women because of his nightmares and 
flashbacks plus his rural lifestyle.  He stated a strong 
preference for isolation in a rural setting to avoid 
interaction with others and potentially "hurting" other 
people.  The veteran mainly socialized with three other 
Vietnam veterans because of a strong distrust of others.  He 
even avoided contact with his three brothers and other family 
members which include and adult son and daughter, whom he had 
not seen in the past 10 to 12 years.  He denied any suicidal 
or homicidal ideation per se but did note an assault 
approximately three or fours ago when another individual 
mocked and otherwise irritated him.  The veteran noted 
apologizing to this individual for his actions and they have 
since remained somewhat friendly.  Regarding his ongoing 
substance abuse, the veteran denied any alcohol dependence 
but did note "no set pattern" of alcohol abuse and that he 
may "drink one beer or a case of beer every day or sometimes 
not for weeks at a time."  He received follow-up treatment 
at the VA medical center approximately every six months for 
routine physicals as well as prescription refills to manage 
his PTSD.  He noted that Trazodone was extremely helpful in 
that it allowed him to sleep.  

The veteran was unemployed and had not worked for 10 to 12 
years.  His last steady job was as a truck driver.  On 
examination he was comfortably dressed but presented a 
slightly disheveled appearance.  He had long hair and a 
beard.  He was able to drive himself to the appointment 
without much difficulty.  He was alert and oriented in all 
spheres and able to relate throughout the evaluation process.  
He responded appropriately to questions presented to him and 
also volunteered information, which he felt might be 
pertinent to his case.  Speech and language processes were 
appropriate and there was no evidence of any lower or upper 
extremity motor limitations, which would impact on ambulation 
or hand use.  The veteran noted that he was frequently sad 
but was on guard in that he did not show that to others.  The 
same could be said for frequent tearfulness and crying 
episodes.  His overall affective presentation suggested only 
a mildly decreased range and intensity consistent with mild 
dysphoria.  His thought processes were generally goal 
directed and free of any tangential or circumstantial thought 
processing.  Thought content was free of any suicidal or 
homicidal ideation and the veteran denied any delusions or 
perceptual ideation.  He also denied any obsessive or 
ritualistic tendencies or frank panic attacks but did note an 
ongoing distrust of other people and his preference to remain 
by himself in a rural setting.  In discussing this he noted 
that he preferred the solitude of the woods, preferring 
hunting and fishing to participating in high school cliques 
for example.  He did, however, participate in some sporting 
events.  

Testing included portions of the Neurobehavioral Cognitive 
Status Examination (NCSE) to screen his immediate auditory 
attention and short-term memory.  Both of these suggested at 
least a mild degree of impairment and that he was frequently 
interrupted in his thought by intrusive recollections of 
experiences in Vietnam.  He had difficulty with immediate 
auditory attention sustained concentration and short-term 
verbal memory.  

The examiner concluded that from a diagnostic perspective, 
per criteria outlined in DSM-IV, a diagnosis of PTSD plus 
alcohol abuse was appropriate.  There was also evidence of 
schizoid personality features, which in part were a 
reflection of his PTSD.  There were also indications that 
this was his premorbid style as well.  The examiner noted 
that although there were notations in his medical record of 
narcissistic and/or antisocial features, there was nothing 
from the current examination to indicate these were 
appropriate.

The examiner reviewed the October 1997 VA examination and 
noted the veteran shared basically the same symptomatology 
but in addition seemed to have become more withdrawn and 
isolated from other people.  Because of this plus the ongoing 
chronicity of his overall PTSD symptoms the current GAF score 
was 55 which would qualitatively be defined as "moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning."  The examiner noted the current GAF 
score was 10 points lower than the rating of 65 in October 
1997, which translated into more mild symptoms.  

With respect to his occupational social limitations the 
veteran was capable of tending to routine activities of daily 
living such as maintaining his residence, cooking, cleaning, 
shopping, personal grooming and hygiene (although he elected 
to maintain long hair and a beard).  He was also capable of 
paying bills and supplementing his food source with hunting 
deer and rabbits.  With respect to social functioning the 
veteran had an extremely difficult time getting along with 
others including family members and initiated very little 
social contact with family or others in the general public.  
He preferred to remain friends only with the three other 
individuals, who were also Vietnam veterans experiencing PTSD 
and living in the woods themselves.  The examiner opined that 
the veteran would have a very difficult time interacting with 
co-workers if he were involved in a formal employed position.  
With respect to concentration and task persistence, the 
veteran would be able to carry out simple activity and 
instruction but would have difficulty working on a consistent 
basis or with more complex tasks.  He had a tendency to lose 
his train of thought and otherwise remember due to intrusive 
thoughts, which he continued to experience in terms of 
flashbacks.  Similarly the veteran would have some degree of 
difficulty adapting to stressful circumstances which would 
include change, the need to make decisions or maintain 
regular work attendance.  He would probably have enough 
normal awareness of hazards that he could take precautions 
for his own safety if this were a necessity, however.  The 
examiner concluded the veteran would have a very difficult 
time interacting with others on a social level and certainly 
on an occupational level, given his ongoing PTSD 
symptomatology.  

Analysis

The Board finds that the veteran's claim for a higher 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of the veteran's appeal, the criteria for 
evaluating psychiatric disorders was revised, effective 
November 7, 1996.  Hence, he is entitled to application of 
the version of the law most favorable to him.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  As reflected in 
the April 2000 Supplemental Statement of the Case (SSOC), the 
RO has considered the veteran' s claim under both the former 
and revised applicable schedular criteria, and applied the 
more favorable result.  The Board will do likewise.  

PTSD, as evaluated under Diagnostic Code 9411 in effect prior 
to November 7, 1996, is assigned a 10 percent when there was 
mild impairment of social and industrial adaptability.  A 30 
percent is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The term "definite" has been 
defined as indicative of impairment that is distinct, 
unambiguous, and moderately large in degree.  O.G.C. Prec. 9-
93 (November 9, 1993).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).  A 50 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships is considerably impaired, and because of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent disability rating is 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; the veteran has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1996).

Under the new General Rating Formula for Mental Disorders, a 
10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.  A 30 percent rating 
contemplates occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent disability evaluation is appropriate for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Code 9411 (1999).

Considering the evidence of record in light of the applicable 
schedular criteria, the Board finds that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is not so severely impaired as to 
warrant a disability rating in excess of 50 percent.  The 
evidence of record consistently shows that his reported 
manifestations of PTSD symptomatology involve nightmares, 
flashbacks, insomnia, intrusive thoughts and isolation.  On 
examination he was generally alert and cooperative.  Although 
his affect was constricted, he was spontaneous and coherent 
and his mood and affect were appropriate to his thought 
content and situation.  He was not delusional and recent and 
remote memory were fairly good.  There was no evidence of 
psychosis and judgment was intact. 

By March 2000, the veteran had basically the same 
symptomatology but in addition seemed to have become more 
withdrawn and isolated from other people.  He was unemployed 
and had not worked for 10 to 12 years.  His last steady job 
was as a truck driver.  The examiner opined that the veteran 
would have a very difficult time interacting with co-workers 
in a formal employed position.  Likewise, the veteran would 
have some degree of difficulty adapting to stressful 
circumstances, which would include change, the need to make 
decisions or maintain regular work attendance.  The examiner 
concluded the veteran would have a very difficult time 
interacting with others on a social level and certainly on an 
occupational level, given his ongoing PTSD symptomatology.  

VA examiners have commented on the veteran's tendency towards 
isolation.  The Board notes that the reports of the April 
1995, May 1996, October 1997, and March 2000 rating 
examinations consistently show that the veteran stated a 
strong preference for isolation but denied or was not shown 
to experience delusions, hallucinations, or other psychotic 
symptoms.  On examination he was alert, oriented and able to 
relate throughout the evaluation process.  He responded 
appropriately to questions presented to him and also 
volunteered information, which he felt might be pertinent to 
his case.  Speech and language processes were appropriate.  
His overall affective presentation suggested only a mildly 
decreased range and intensity consistent with mild dysphoria.  
His thought processes were generally goal directed and free 
of any tangential or circumstantial thought processing.  
Thought content was free of any suicidal or homicidal 
ideation and the veteran denied any delusions or perceptual 
ideation.  He also denied any obsessive or ritualistic 
tendencies or panic attacks. 

The veteran's difficulty in maintaining acceptable 
relationships with others and his appreciable social problems 
are also adequately documented.  He has been divorced three 
times and has estranged relationships with his three brothers 
and does not have any contact with his two adult children.  
In addition, the evidence also shows the veteran's preference 
for social isolation without any intent to change, that he is 
detached from others, and that he is capable of harming 
others when angered.  However, the veteran has some 
interpersonal interactions, limited to three other 
individuals who were also Vietnam veterans.  Thus, although 
the veteran may have considerable impairment in establishing 
and maintaining favorable relationships, based on the number 
and type of relationships he has, the Board does not find 
that he has severe impairment regarding relationships with 
people as reflected by the fact that the veteran continues to 
establish and maintain some contacts.

With respect to the new rating criteria, the Board notes that 
medical evidence on file, including the clinical findings 
from the 2000 VA compensation examination, show that the 
veteran was oriented, alert, coherent and cooperative.  He 
endorsed difficulty with immediate auditory attention, 
sustained concentration and short-term verbal memory.  He 
could carry out simple activity and instruction but would 
have difficulty working on a consistent basis or with more 
complex tasks; however, these symptoms are consistent with a 
50 percent disability evaluation under the revised rating 
criteria.  While the evidence shows the veteran to have a 
constricted affect, there is no evidence that the veteran's 
speech has never been illogical or irrelevant, or that he 
neglects his personal appearance or hygiene, or that he 
engages in obsessional rituals which would interfere with 
work.  

The veteran has consistently maintained that his symptoms 
have increased in severity.  However, the Board notes that 
aside from undergoing VA rating examinations from April 1995 
through March 2000, there is no objective indication that the 
veteran has sought or received any regular treatment for his 
PTSD.  He has required no inpatient psychiatric treatment.  
During this period the veteran was assigned GAF scores 
ranging from 51 to 65.  Under DSM-IV, such GAF scores suggest 
symptomatology ranging from mild symptoms of a psychiatric 
disorder (GAF 65), to moderate symptoms (GAF 51), manifested 
by few friends and conflicts with peers and co-workers.

The overall disability picture does not more nearly 
approximate the 70 percent criteria such as to warrant an 
increased rating, and it does not even approach the 
symptomatology required for a 100 percent evaluation.  
38 C.F.R. § 4.7 (1999).  Neither criteria for rating mental 
disorder was more beneficial to the veteran and the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 50 percent for PTSD, 
regardless of which criteria are used.  

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as they described his current symptoms and beliefs that his 
service-connected PTSD is more disabling than currently 
rated.  However, the competent evidence in this case does not 
provide a basis for favorable action on the veteran's claim.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


